DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8, 10, 12-19, 21-27, and 29-37 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 4/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent US10837249 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marlin Smith on 4/28/22.

The application has been amended as follows: 

In the Claims:
Claim 1 has been amended as follows:
   A method of dislodging a tubular string or well equipment connected to the tubular string in a subterranean well, the method comprising: 
   connecting a dislodging tool in the tubular string, so that a flow passage of the dislodging tool extends through the tubular string; 
   deploying a first plug into the dislodging tool; 
   applying a first pressure differential across the first plug in the dislodging tool, thereby displacing the first plug through a seat of the dislodging tool and transmitting a jarring force to the tubular string; 
   permitting fluid communication between the flow passage and an exterior of the dislodging tool via a port in a sidewall of the dislodging tool;
   --wherein a sleeve is releasably retained in the dislodging tool below the seat by at least one shear member, and a perforated plug retainer extends upwardly from the sleeve;-- and 
   dislodging the tubular string or the well equipment in response to the transmitting.

In Claim 6 line 3, the article “a” has been replaced with --the-- in the limitation “a sleeve”.

Claim 19 has been amended as follows:
A dislodging system for use with a subterranean well, the dislodging system comprising: a dislodging tool connected as part of a tubular string in the well, the dislodging tool comprising a flow passage and a seat configured to sealingly engage a plug deployed into the tubular string, in which a pressure differential applied across the plug causes the plug to displace through the seat and transmit a jarring force to the tubular string, and in which fluid communication is permitted between the flow passage and an exterior of the dislodging tool via a port in a sidewall of the dislodging tool in response to the pressure differential applied across the plug --; and wherein a sleeve is releasably retained in the dislodging tool below the seat by at least one shear member, and a perforated plug retainer extends upwardly from the sleeve;--.

In Claim 25 line 4, the article “a” has been replaced with --the-- in the limitation “a sleeve”.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious the limitation “wherein a sleeve is releasably retained in the dislodging tool below the seat by at least one shear member, and a perforated plug retainer extends upwardly from the sleeve” (for support, see Figures 2-3 and specification page 10 lines 10-12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	4/29/22